Exhibit 10.1
EXECUTION VERSION
 
LOCK-UP AND SUPPORT AGREEMENT
 
THIS AGREEMENT made the 21st day of September, 2012.
 
BETWEEN:
 
Patrick H. Gaines
Keats Investments Ltd.
397389 British Columbia Ltd.


(individually and collectively, the “Seller”),
 
AND:
 
LML Acquisition Corp., a corporation existing under the laws of the Province of
British Columbia,
 
(the “Acquiror”).
 
WHEREAS the Seller is the legal and beneficial (as defined in Rule 13d-3 under
the Securities Exchange act of 1934) owner of such number of shares (“Shares”)
of each class of capital stock of LML Payment Systems Inc. (the “Company”)
and/or options to acquire Shares (“Options”) of the Company as is indicated on
the signature page of this Agreement;
 
AND WHEREAS the Acquiror is contemporaneously herewith entering into an
arrangement agreement with the Company (the “Arrangement Agreement”), which
provides for, among other things, the Acquiror acquiring all of the outstanding
Shares for consideration of $3.45 in cash per Share pursuant to a plan of
arrangement under the BCBCA (the “Transaction”) on and subject to the terms and
conditions of the Arrangement Agreement;
 
AND WHEREAS this Agreement sets out the terms and conditions of the agreement of
the Seller: (i) to vote or cause to be voted the Subject Securities (as defined
below) in favour of the Transaction and any other matter that could reasonably
be expected to facilitate the Transaction; and (ii) to abide by the restrictions
and covenants set forth herein;
 
AND WHEREAS the Acquiror is relying on the covenants, representations and
warranties of the Seller set forth in this Agreement in connection with the
execution and delivery of the Arrangement Agreement by the Acquiror;
 
NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the mutual
covenants and agreements hereinafter set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties, the parties hereby covenant and agree as follows:
 
ARTICLE 1
INTERPRETATION
 
 
1.1                      All capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed to them in the Arrangement
Agreement. All references herein to the Arrangement Agreement or any portion
thereof refer to the Arrangement Agreement as amended, modified, restated or
waived in accordance with the terms of the Arrangement Agreement.
 
 
1.2                      In this Agreement, unless otherwise expressly stated or
the context otherwise requires:
 
 
1

--------------------------------------------------------------------------------

 
 
 
(a)  
references to “herein”, “hereby”, “hereunder”, “hereof” and similar expressions
are references to this Agreement and not to any particular Section of this
Agreement;

 
(b)  
references to an “Article”, “Section” or “clause” are references to an Article,
Section or clause of this Agreement;

 
(c)  
words importing the singular shall include the plural and vice versa, and words
importing gender shall include the masculine, feminine and neuter genders;

 
(d)  
the use of headings is for convenience of reference only and shall not affect
the construction or interpretation hereof;

 
(e)  
if the date on which any action is required to be taken hereunder by any of the
parties is not a Business Day, such action shall be required to be taken on the
next succeeding day that is a Business Day;

 
(f)  
a period of Business Days is to be computed as beginning on the day following
the event that began the period and ending at 4:00 p.m. (Vancouver time) on the
last day of the period or at 4:00 p.m. on the next Business Day if the last day
of the period does not fall on a Business Day;

 
(g)  
the terms “material” and “materially” shall, when used in this Agreement, be
construed, measured or assessed on the basis of whether the matter would
materially affect a party and its affiliates, taken as a whole;

 
(h)  
references to any legislation or to any provision of any legislation shall
include any modification or re-enactment thereof, any legislation provision
substituted therefor and all regulations, rules and interpretations issued
thereunder or pursuant thereto;

 
(i)  
references to any agreement or document shall be to such agreement or document
(together with the schedules and exhibits attached thereto), as it may have been
or may hereafter be amended, modified, restated or waived from time to time; and

 
(j)  
wherever the term “includes” or “including” is used, it shall be deemed to mean
“includes, without limitation” or “including, without limitation”, respectively.

 
1.3                      References to the “knowledge of the Seller” mean the
actual knowledge or awareness of, after due inquiry, the Seller, including where
the Seller is not an individual the directors and officers of the Seller and/or
any other person in an equivalent position with the Seller.
 
ARTICLE 2
 
AGREEMENT TO VOTE
 
2.1                      Subject to the terms and conditions of this Agreement,
the Seller hereby irrevocably and unconditionally covenants and agrees from the
date hereof until the earlier of: (i) the Effective Time; and (ii) the
termination of this Agreement pursuant to Article 7:
 
(a)  
to vote or to cause to be voted the Subject Securities (as defined below) at
every meeting of the shareholders of the Company called (including the Company
Meeting), and at every adjournment or postponement thereof, and on every action
or approval by written consent of the shareholders of the Company in favour of
the Transaction, including the Arrangement Resolution, and in favour of any
other matter to be considered by the Company Securityholders at the Meeting
which is reasonably necessary for the consummation of the Arrangement, including
in connection with any separate vote of any sub-group of the Company
Securityholders that may be required to be taken and of which sub-group the
Seller forms a part. The Seller shall also cause the Subject Securities to be
counted as present for purposes of establishing a quorum at any such Meeting
(including the Company Meeting);

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
(b)  
not to exercise any rights of a Company Securityholder to dissent pursuant to
applicable Law in respect of the Transaction, the Arrangement, the Interim
Order, the Final Order or otherwise in connection with the Transaction, in each
case as such may be amended or varied at any time prior to the Effective Time;

 
(c)  
to cause the Subject Securities to be counted as present for purposes of
establishing a quorum and (A) to vote, or cause to be voted, the Seller’s
Subject Securities against, and (B) to not tender into (if applicable) or
otherwise support, in each case, any: (i) Acquisition Proposal, liquidation,
dissolution, recapitalization, merger, arrangement, amalgamation, acquisition,
strategic alliance, business combination, take-over bid, sale of material assets
(or any lease, long-term supply agreement or other arrangement having the same
economic effect as a sale), any material issue or sale of treasury shares or
rights or interests therein or thereto (other than any treasury shares issued as
a result of the exercise of any Options, or similar transactions or series of
transactions involving the Company, or a proposal to do any of the foregoing,
excluding the Transaction; (ii) amendment of the Company’s articles or by-laws
or other proposal or transaction involving the Company which amendment or other
proposal (including an Acquisition Proposal) or transaction would in any manner
delay, impede, frustrate or prevent the Transaction or any of the transactions
reasonably necessary for the consummation of the Arrangement, or change in any
manner the voting rights of the Shares or any other securities of the Company;
and (iii) action, agreement, transaction or proposal (including an Acquisition
Proposal) that might reasonably be regarded as being directed towards or likely
to prevent or delay the Company Meeting or the successful completion of the
Transaction or of the transactions reasonably necessary for the consummation of
the Arrangement, at any meeting of Company Securityholders; and

 
(d)  
notwithstanding anything herein to the contrary, and provided it does not reduce
the cash payment the Seller would receive for the Subject Securities, to support
the completion of any pre-arrangement reorganization transaction consummated in
an alternative manner (an “Alternative Transaction”) in the same manner as the
Seller is obligated to support the Arrangement under this Agreement if the
Acquiror concludes, after the date of this Agreement, it is necessary or
desirable and, without limiting the generality of the foregoing, if such
Alternative Transaction is effected by way of a take-over bid:

 
 
(i)
the Seller shall validly tender or cause to be tendered and cause all acts and
things to be done to tender the Seller’s Shares on the terms and conditions set
out herein; and

 
 
(ii)
within five Business Days following the mailing of the take-over bid circular of
the Company to be sent to Securityholders in connection with the Alternative
Transaction, the Seller shall deposit or cause to be deposited (including by
instructing the participant in the book based system operated by CDS Clearing
and Depository Services Inc. or such other intermediary through which the Seller
holds the Subject Securities to arrange for such deposit) all of the Subject
Securities in accordance with the provisions of the offer and circular and
thereafter the Seller shall not withdraw or permit its Subject Securities to be
withdrawn from such offer.

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
2.2                      As used in this Agreement, the term “Subject
Securities” means the Shares (including Shares issuable pursuant to the exercise
of any Option) and any Option or other securities of the Company that are
beneficially owned, or in respect of which the voting is, directly or
indirectly, controlled or directed by the Seller, as constituted at the date
hereof, listed immediately under the Seller’s signature hereto and includes:
 
(a)  
the Shares listed immediately under the Seller’s signature hereto;

 
(b)  
all of the Shares and Options that may become beneficially owned, or in respect
of which the voting may become, directly or indirectly, controlled or directed
by the Seller after the date hereof and prior to the Effective Time, including
all of the Shares issued pursuant any convertible security of the Company owned
by the Seller or which may otherwise be acquired by the Seller after the date
hereof and prior to the Effective Time; and

 
(c)  
any other voting securities of the Company that may result from a
reclassification, conversion, consolidation, subdivision or exchange of, or
distribution or dividend on, such shares or capital reorganization of the
Company and all other securities exercisable, convertible or exchangeable into
any of the foregoing.

 
ARTICLE 3
GRANT OF IRREVOCABLE PROXY
 
3.1                      Seller hereby appoints the Acquiror and each of its
executive officers or other designees (the “Proxyholders”), as Seller’s proxy
and attorney-in-fact (with full power of substitution and resubstitution), to
attend, vote and otherwise act for and on behalf of the Seller in respect of its
Subject Securities and in respect of all matters which may come before a meeting
of the Company Securityholders relating to the Transaction, and such proxy shall
not be revoked unless this Agreement is terminated pursuant to Article 7 prior
to the exercise of such proxy (or other voting instrument).  Seller agrees to
deliver (including by instructing the participant(s) in the book-based system
operated by CDS Clearing and Depository Services Inc. or other intermediary
through which the Seller holds the Subject Securities to arrange for such
delivery) any such instruments as are required to effect the grant of
irrevocable proxy provided for in this Section 3.1.
 
3.2                      Seller hereby revokes any proxies heretofore given by
Seller in respect of the Subject Securities.
 
3.3                      Seller hereby affirms that the irrevocable proxy set
forth in this Article 3 is given in connection with the performance by the
Company of its obligations under the Arrangement Agreement, and that such
irrevocable proxy is given to secure the performance of the duties of Seller
under this Agreement.  Seller hereby further affirms that the irrevocable proxy
is coupled with an interest, is intended to be irrevocable, and may under no
circumstances be revoked, unless and until this Agreement is terminated pursuant
to Article 7.  The irrevocable proxy granted by Seller herein is a durable power
of attorney and shall survive the dissolution, bankruptcy, or incapacity of
Seller.
 
3.4                      The Proxyholders may not exercise this irrevocable
proxy on any matter except as provided above.  Seller may vote the Subject
Securities on all other matters.
 
3.5                      The Acquiror may terminate this proxy at any time by
written notice to Seller.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
ARTICLE 4
CERTAIN COVENANTS OF THE SELLER
 
4.1                      The Seller hereby covenants and irrevocably agrees that
it shall, from the date hereof until the earlier of: (i) the termination of this
Agreement pursuant to Article 7; and (ii) the Effective Time, except in
accordance with the provisions of this Agreement:
 
(a)  
not, directly or indirectly, through any of its affiliates, associates or
representatives take any action with respect to an Acquisition Proposal that, if
taken by the Company, would violate the terms of the Arrangement Agreement;

 
(b)  
immediately cease and cause to be terminated all existing discussions and
negotiations, if any, with any person or group or any representatives of any
person or group conducted before the date of this Agreement with respect to any
Acquisition Proposal;

 
(c)  
immediately notify the Acquiror of any Acquisition Proposal of which the Seller
or, to the knowledge of the Seller, any of its representatives becomes, directly
or indirectly, aware. Such notification shall be made first orally and then in
writing and shall include a description of the material terms and conditions
together with a copy of all documentation relating to any such Acquisition
Proposal or inquiry in respect of an Acquisition Proposal within the Seller’s
possession;

 
(d)  
not option, sell, transfer, pledge, encumber, grant a security interest in,
hypothecate or otherwise convey or enter into any forward sale, repurchase
agreement or other monetization transaction with respect to any of the Subject
Securities, or any right or interest therein (legal or equitable), to any person
or group (other than the Acquiror) or agree to do any of the foregoing;

 
(e)  
Seller will not commit any act that could restrict or affect Seller’s legal
power, authority, and right to vote all of the Shares then owned of record or
beneficially by Seller or otherwise prevent or disable Seller from performing
any of its obligations under this Agreement.  Without limiting the generality of
the foregoing, except for this Agreement and as otherwise permitted by this
Agreement, Seller shall not enter into any voting agreement with any person or
entity with respect to any of the Subject Securities, grant or agree to grant
any person or entity any proxy (revocable or irrevocable) or power of attorney
or other right with respect to any of the Subject Securities, deposit any of the
Subject Securities in a voting trust, or otherwise enter into any voting
agreement, voting trust, vote pooling or other agreement or arrangement with
respect to the right to vote, call meetings of Company Securityholders or give
consents or approvals of any kind with respect to any of the Subject Securities;

 
(f)  
not requisition or join in any requisition of any meeting of Company
Securityholders without the prior written consent of the Acquiror, or vote or
cause to be voted any of the Subject Securities in respect of any proposed
action by the Company or its Shareholders or affiliates or any other person or
group in a manner which might reasonably be regarded as likely to prevent or
delay the successful completion of the Transaction or the other transactions
contemplated by the Arrangement Agreement and this Agreement or have a Material
Adverse Effect;

 
(g)  
not do indirectly that which it may not do directly by the terms of this Article
4 or take any other action of any kind, directly or indirectly, which might
reasonably be regarded as likely to reduce the success of, or delay or interfere
with the completion of, the Transaction and the other transactions contemplated
by the Arrangement Agreement and this Agreement; and

 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
(h)  
if Seller is the beneficial owner, but not the record holder, of the Subject
Securities, take all actions necessary to cause the record holder and any
nominees to vote all of the Subject Securities in accordance with this
Agreement.

 
4.2                      Notwithstanding Section 4.1, if the Seller is a
director and/or officer of the Company, the Seller shall be entitled to exercise
his fiduciary duties to the Company in his capacity as director or officer and
not be in breach of this Agreement, it being acknowledged that compliance with
the provisions set out in Section 4.3 of the Arrangement Agreement shall not be
construed to result in a breach of this Agreement.  For certainty, any such
exercise of fiduciary duties by the Seller shall not in any way diminish the
Seller’s obligations in his capacity as a Shareholder under this Agreement.
 
4.3                      If a Superior Proposal is made, the Seller hereby
agrees that it shall continue to support the Arrangement (or, if applicable, any
Alternative Transaction) and comply with its obligations hereunder, including
not withdrawing or revoking the proxy or power of attorney referred to in
Article 3 in respect of the Subject Securities, unless and until this Agreement
is terminated in accordance with its terms.
 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
5.1                      The Seller represents, warrants and, where applicable,
covenants to the Acquiror as follows and acknowledges that the Acquiror is
relying upon these representations, warranties and covenants in connection with
the entering into of this Agreement and the Arrangement Agreement:
 
(a)  
if the Seller is a corporate body, the Seller has been duly formed and is
validly existing under the laws of its jurisdiction of incorporation and has all
necessary power and authority to execute and deliver this Agreement and to
perform its obligations hereunder;

 
(b)  
the execution and delivery of this Agreement by the Seller and the performance
by the Seller of its obligations hereunder have been duly authorized and no
other proceedings on its part are necessary to authorize this Agreement and the
performance of the Seller’s obligations hereunder;

 
(c)  
this Agreement has been duly executed and delivered by the Seller and, assuming
the due authorization, execution and delivery by the Acquiror, constitutes a
legal, valid and binding obligation, enforceable by the Acquiror against the
Seller in accordance with its provisions, subject to bankruptcy, insolvency and
other applicable Laws affecting creditor’s rights generally and general
principles of equity;

 
(d)  
(i) the Seller is the beneficial owner of, or controls or directs the voting
rights in respect of, the Subject Securities free and clear of any and all
Liens; and (ii) the only Shares, Options or other securities of the Company
beneficially owned, or over which control or direction is exercised by the
Seller are those listed immediately under the Seller’s name on the signature
pages hereto;

 
(e)  
the Seller has the sole right to vote all the Subject Securities and all such
Subject Securities shall, immediately prior to the Effective Time, be
beneficially owned solely by the Seller with good and marketable title thereto,
free and clear of any and all Liens;

 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
(f)  
no individual or entity has any agreement or option, or any right or privilege
(whether by law, pre-emptive or contractual) capable of becoming an agreement or
option, for the purchase, acquisition or transfer from the Seller of any of the
Subject Securities or any interest therein or right thereto, including any right
to vote, except the Acquiror pursuant to this Agreement;

 
(g)  
none of the execution and delivery by the Seller of this Agreement or the
completion or performance of the transactions contemplated hereby or the
compliance with the obligations hereunder by the Seller will result in a breach
of: (i) the constating documents of the Seller, if applicable; (ii) any
agreement or instrument to which the Seller is a party or by which the Seller or
any of the Seller’s property or assets is bound; or (iii) any judgment, decree,
order or award of any Governmental Authority with respect to the Seller, except,
in the case of (ii) and (iii), such breaches which could not, individually or in
the aggregate, impair the ability of the Seller to perform its obligations under
this Agreement or otherwise delay the Seller in performing such obligations; and

 
(h)  
there are no legal proceedings in progress or pending before any Governmental
Entity, or, to the knowledge of the Seller, threatened, against the Seller or
the Seller’s affiliates that would adversely affect in any manner the Seller’s
ability to enter into this Agreement and to perform its obligations hereunder.

 
The representations and warranties of the Seller set forth in this Article 5
shall, if the Seller is a director and/or officer of the Company, survive the
Effective Date and shall continue thereafter in full force and effect for the
benefit of the Acquiror without limitation as to time or, if the Seller is not a
director and/or officer of the Company, expire and be terminated and
extinguished on the earliest to occur of the Effective Time and the termination
of this Agreement in accordance with Article 7.
 
ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF THE ACQUIROR
 
6.1                      The Acquiror represents, warrants and, where
applicable, covenants to the Seller as follows and acknowledges that the Seller
is relying upon these representations, warranties and covenants in connection
with the entering into of this Agreement:
 
(a)  
the Acquiror has been duly formed and is validly existing under the laws of its
jurisdiction of incorporation and has the requisite corporate power and
authority to conduct its business as it is now being conducted and to execute
and deliver this Agreement and to perform its obligations hereunder;

 
(b)  
the execution and delivery of this Agreement by the Acquiror and the performance
by it of its obligations hereunder have been duly authorized by its respective
board of directors and no other corporate proceedings on its part are necessary
to authorize this Agreement and the performance of its obligations hereunder;

 
(c)  
this Agreement has been duly executed and delivered by the Acquiror and,
assuming the due authorization, execution and delivery by the Seller,
constitutes a legal, valid and binding obligation, enforceable by the Seller
against the Acquiror in accordance with its terms, subject to bankruptcy,
insolvency and other applicable Laws affecting creditor’s rights generally and
general principles of equity;

 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
(d)  
none of the execution and delivery by the Acquiror of this Agreement or the
completion or performance of the transactions contemplated hereby or the
compliance with the obligations hereunder by the Acquiror will result in a
breach of: (i) the constating documents of the Acquiror; (ii) any agreement or
instrument to which the Acquiror is a party or by which the Acquiror or any of
the Acquiror's property or assets is bound; or (iii) any judgment, decree, order
or award of any Governmental Authority with respect to the Acquiror, except, in
the case of (ii) and (iii), such breaches which could not, individually or in
the aggregate, impair the ability of the Acquiror to perform its obligations
under this Agreement or otherwise delay the Acquiror in performing such
obligations; and

 
(e)  
the Acquiror has sufficient funds or has made adequate arrangements to have
financing in place in order to distribute to all the Securityholders the cash
consideration to which they are entitled upon consummation of the Transaction.

 
The representations and warranties of the Acquiror set forth in this Article 6
shall survive the Effective Date and shall continue thereafter in full force and
effect for the benefit of the Seller until the earliest to occur of the
Effective Time and the termination of this Agreement in accordance with Article
7.
 
ARTICLE 7
TERMINATION
 
7.1                      This Agreement may be terminated by the Acquiror in its
sole discretion at any time prior to the Effective Date by notice in writing to
the Seller, provided that at the time of such termination the Acquiror is not in
material default of its obligations under this Agreement.
 
7.2                      This Agreement may be terminated by the Seller by
notice in writing to the Acquiror if:
 
(a)  
the Acquiror has not complied in all material respects with its covenants and
agreements to and with the Seller contained herein;

 
(b)  
 any of the representations and warranties of the Acquiror contained herein is
untrue or inaccurate in any material respect; or

 
(c)  
the Arrangement Agreement is terminated for any reason.

 
provided that at the time of such termination the Seller is not in material
default of its obligations under this Agreement.
 
7.3                      This Agreement shall automatically terminate at the
Effective Time.
 
7.4                      This Agreement may be terminated at any time upon the
mutual written agreement of the Seller and the Acquiror.
 
7.5                      In the case of any termination of this Agreement
pursuant to Section 7.1, 7.2, 7.3 or 7.4, this Agreement shall terminate and be
of no further force or effect.  Notwithstanding anything else contained herein,
such termination shall not relieve any party from liability for any breach of
its obligations or non-compliance with the terms and conditions of this
Agreement by the party prior to such termination.
 
ARTICLE 8
DISCLOSURE
 
8.1                      Except as required by applicable Laws or by any
Governmental Authority or in accordance with the requirements of any stock
exchange, the Seller shall not make any public announcement or statement with
respect to this Agreement without the approval of the Acquiror. A copy of this
Agreement may be provided to the directors of the Company.
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
ARTICLE 9
GENERAL
 
9.1                      This Agreement shall become effective as among the
Acquiror and the Seller concurrently upon execution and delivery of the
Arrangement Agreement by the Company and the Acquiror and execution and delivery
hereof by the Acquiror and the Seller.
 
9.2                      Each of the Seller and the Acquiror shall, from time to
time, promptly execute and deliver all such further documents and instruments
and do all such acts and things as the other party may reasonably require to
effectively carry out the intent of this Agreement.
 
9.3                      This Agreement shall not be assignable by any party
without the prior written consent of the other party, except that the Acquiror
may assign this Agreement to an affiliate without the consent of the Seller.
This Agreement shall be binding upon and shall enure to the benefit of and be
enforceable by each of the parties hereto and their respective successors and
permitted assigns.
 
9.4                      Time shall be of the essence of this Agreement.
 
9.5                      Any notice or other communication required or permitted
to be given hereunder shall be sufficiently given if in writing, delivered or
sent by telecopier or facsimile transmission:
 
(a)  
in the case of the Seller, at the telecopier or facsimile number or address set
out immediately under the Seller's name on the signatures page hereto:

 
(b)  
in the case of the Acquiror:

 
Digital River, Inc.
10380 Bren Road W
Minnetonka, MN 55343
Fax:  (952) 674-4333
Attention:  Kevin L. Crudden, Esq.


With a copy (not constituting notice) to:


Fredrikson & Byron, P.A.
200 South Sixth Street, Suite 4000
Minneapolis, MN 55402
Fax: (612) 492-7077
Attention: Ryan G. Miest, Esq.


and with a separate copy to (which shall not constitute notice):


Borden Ladner Gervais LLP
1200 Waterfront Centre
200 Burrard Street, P.O. Box 48600
Vancouver, British Columbia V7X IT2
Fax: (604) 622-5861
Attention: Nigel P. Cave
 
 
 
 
9

--------------------------------------------------------------------------------

 
 

 
or
 
(c)  
at such other address as the party to which such notice or other communication
is to be given has last notified the party giving the same in the manner
provided in this Section 9.6 and if so given shall be deemed to have been
received on the date of such delivery or sending (or, if such day is not a
Business Day, on the next following Business Day).

 
9.6                      This Agreement and the rights and obligations of the
parties hereto shall be governed by and construed in accordance with the laws of
the Province of British Columbia and the federal laws of Canada applicable
therein.
 
9.7                      Each of the parties hereto agrees with the others that:
(i) money damages would not be a sufficient remedy for any breach of this
Agreement by any of the parties; (ii) in addition to any other remedies at law
or in equity that a party may have, such party shall be entitled to seek
equitable relief, including injunction and specific performance, in addition to
any other remedies available to the party, in the event of any breach of the
provisions of this Agreement; and (iii) any party that is a defendant or
respondent shall waive any requirement for the securing or posting of any bond
in connection with such remedy. Each of the parties hereby consents to any
preliminary applications for such relief to any court of competent jurisdiction.
The prevailing party shall be reimbursed for all costs and expenses, including
reasonable legal fees, incurred in enforcing the other party’s obligations
hereunder. Such remedies shall not be deemed to be exclusive remedies for the
breach of this Agreement but shall be in addition to all other remedies at law
or in equity.
 
9.8                      If any provision of this Agreement is determined by a
court of competent jurisdiction to be invalid, illegal or unenforceable in any
respect, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not irremediably affected
in any manner materially adverse to any party hereto. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties hereto as closely
as possible in an acceptable manner to the end that transactions contemplated
hereby are fulfilled according to their original tenor to the extent possible.
 
9.9                      This Agreement constitutes the entire agreement and
supersedes all other prior agreements and undertakings, both written and oral,
among the parties with respect to the subject matter hereof.
 
9.10                      This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
taken together shall be deemed to constitute one and the same instrument, and it
shall not be necessary in making proof of this Agreement to produce more than
one counterpart.
 

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
written above.
 


 
LML Acquisition Corp.






By:           /s/ Stefan
Schulz                                                      
Name:           Stefan Schulz
Title:           Chief Financial Officer




Irrevocably accepted and agreed to this       day of September, 2012.
 
SIGNED, SEALED & DELIVERED
)
   
in the presence of:
)
     
)
   
s/ Carolyn Gaines
)
 
/s/ Patrick H. Gaines
Witness
)
 
Name: Patrick H. Gaines
 
)
 
Address: 1680 – 1140 West Pender Street,
 
)
 
Vancouver, British Columbia
 
)
 
Fax Number: (604) 689-4413
 
)
     
)
 
Shares: 239,872  Options: 1,700,000



SIGNED, SEALED & DELIVERED
)
   
in the presence of:
)
     
)
   
s/ Carolyn Gaines
)
 
/s/ Patrick H. Gaines
Witness
)
 
By: Keats Investments Ltd.
 
)
 
Name: Patrick H. Gaines
 
)
 
Address: 1680 – 1140 West Pender Street,
 
)
 
Vancouver, British Columbia
 
)
 
Fax Number: (604) 689-4413
 
)
     
)
 
Shares: 168,400  Options: 0



SIGNED, SEALED & DELIVERED
)
   
in the presence of:
)
     
)
   
s/ Carolyn Gaines
)
 
/s/ Patrick H. Gaines
Witness
)
 
By: 397389 British Columbia Ltd.
 
)
 
Name: Patrick H. Gaines
 
)
 
Address: 1680 – 1140 West Pender Street,
 
)
 
Vancouver, British Columbia
 
)
 
Fax Number: (604) 689-4413
 
)
     
)
 
Shares: 16,622  Options: 0



[Signature Page to Lock-Up and Support Agreement]
 
 

--------------------------------------------------------------------------------

 
